VaughN, J.
It is difficult to rationalize the theory upon which this case was tried and submitted to the jury. Undoubtedly the court was hindered by the absence of pleadings and by the failure of the defendant to tender issues which embraced his defenses.
*66In the part thereof which is pertinent to this appeal the court instructed the jury as follows:
“There was a contract here for work on a transmission — replacement of transmission. And, assuming that if the plaintiff has satisfied you from the evidence and by its greater weight that the contract was fulfilled and he did do the work in a workmanlike manner, then it would be your duty to answer this issue in such an amount as would be a fair and equitable amount due him for such work, said amount not to exceed $206.00. The plaintiff contends you should answer this in the amount of $206.00. The defendant contends you should answer it nothing. You may answer it nothing, $206.00, or any amount in between.”
The error in this instruction is manifest. If the jury found that there was a contract for the replacement of tlie transmission and if they found from the greater weight of the evidence that plaintiff fulfilled his part of the contract, it would have been their duty to answer the issue in the amount of the contract price — $206.00. If the court was of the opinion that the evidence was sufficient to support recovery on either an express contract or quantum meruit, it should have submitted separate issues and given appropriate instructions thereon. We have read the entire charge and find that at no place therein did the court give the jury any instruction as to what they should find in order to select from the alternative answers the above quoted instruction permitted them to give.
It is the duty of the judge to declare and explain the law and apply it to the evidence bearing on the issue involved. When he fails to do this, the jurors, unfamiliar with legal standards, are left without benefit of such legal standards necessary to guide them to a right decision on the issue. Saunders v. Warren, 267 N.C. 736, 149 S.E. 2d 19.
New trial.
BROCK and Britt, JJ., concur.